DETAILED ACTION

Election/Restrictions
Applicant's election of Group I (claims 1-5) in response to the to the restriction requirement dated June 6, 2021 is hereby acknowledged.  Applicant made its election in its reply filed July 21, 2021.
Accordingly, claims 1-5 have been examined in the instant action in accordance with the species election whereas claim 6 has been withdrawn from consideration as drawn to a non-elected invention.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as unpatentable over Cox (US 2017/0015896 A1 to Cox et al., published January 19, 2017).
Cox discloses an aqueous composition for treating a subterranean formation, and a method of making thereof; wherein the composition includes water, a viscosifier, a coated nanoparticle and an ion, wherein the coated nanoparticle includes a nanoparticle, a linker, and a stabilizing group; wherein the coated nanoparticle contains a coating that can be crosslinked with an ion (titanium), and wherein the composition exhibits colloidal stability (abstract; [0003] to [0006]; [0071]; [0270] to [0272]).  The nanoparticle can be, inter alia, a silica nanoparticle (silicon dioxide), a metal oxide nanoparticle, or a mixtures thereof, wherein the metal oxide can be an iron oxide, a nickel oxide, a ferrite, titanium dioxide or a combination thereof ([0010]; [0019]; [0033]; [0044]; [0134]; [0136]; [0192]; [0221]; [0236]; [0252]).
Cox further discloses suitable viscosifiers (suspending agents) include, inter alia, polyacrylamide, chitosan, alginate, xanthan, guar gum, and derivatized cellulose, such as carboxymethyl cellulose and hydroxyethyl cellulose ([0242]).  The composition can further include an emulsifier ([0025]; [0126]; [0160]; [0208]; [0245]; [0246]).  The composition can contain dodecyl sulfate as a surfactant (emulsifier) ([0281]).  The aqueous fluid can contain “mineral waters” having varying mineral concentration ([0031]; [0128]; [0133]; [0169]; [0194]; [0197]).  The nanoparticles can have an average particle size, preferably about 10 to 20 nm (ultrafine) as crosslinked-coated nanoparticles wherein the nanoparticles can have an average particle size of, preferably, about 15 nm ([0137]; [0193]; [0198]).
Although Cox may not expressly teach the concentrations (percent by weight) or ratios that are recited in the present claims (particularly, present independent claim 1), Applicant has not shown the criticality of these concentrations/ratios to the presently claimed invention.  Differences in ranges will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such ranges is critical. See In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980), In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969).
Thus, the instant claims are unpatentable over Cox.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



September 11, 2021